DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Response to Arguments
Applicant's arguments, see pages 12-15 of Applicant’s Response, filed 01/28/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-18 and 20-25 have been fully considered but they are not persuasive.
Applicant argues, on pages 13-14, that the claims recites structural features such as a processor and memory which are used to implement a machine learning model and therefore the claims do not fall within the one or more groupings of abstract ideas. Examiner respectfully disagrees. Examiner respectfully notes that the structural limitations recited amount to mere generic computer implementation of the one or more abstract ideas. Since the claims recite one or more abstract ideas along with the requirement to implement them on the generic computer components recited, Applicant’s arguments are found unpersuasive. 
Applicant argues, on pages 14-15, that the claims integrate the one or more abstract ideas into a practical application thereof by bringing about an improvement to a technology, and therefore they are directed to patent eligible subject matter. Examiner respectfully disagrees. Examiner respectfully notes that the limitations recited by Applicant and argued as practical application of the abstract idea are so broad as to recite and be characterized as abstract ideas themselves. Improvements to abstract ideas See MPEP 2106.05(a)(II) noting “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” Therefore, Applicant’s arguments are found unpersuasive.
Finally, Applicant argues, on page 15, that the use of a machine learning model adds something other than that which is well-understood routine and conventional in the art of shipping, and therefore the claims are directed to patent eligible subject matter under 35 U.S.C. 101. Examiner respectfully disagrees, and notes that the limitations recited by Applicant and argued as practical application of the abstract idea are so broad as to recite and be characterized as abstract ideas themselves, rather than additional elements better characterized under Step 2A part II or Step 2B.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-25 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, 
Regarding independent claims 1, 12, 21, and 23 the claims are directed to one of the four statutory categories (a machine, a process, an article of manufacture, and a machine, respectively.) The claimed invention of independent claims 1, 12, 21, and 23 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 12, 21, and 23, as a whole, recite the following limitations:
. . . storing a calendar for a property listing maintained by a host; (claims 1, 23; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the storage of a calendar for a property listing maintained by a host, a step performed in hotel service industries keeping track of inventories of hotel rooms)
. . .receive reservation requests for the property listing, each of the reservation requests indicating a reservation for the property listing, (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the receipt of reservation requests for property listings, a step performed by commercial hotel service industries selling their services)
. . .  update the calendar for the property listing to indicate a reservation time for the reservation indicated by the respective reservation request, (claims 1, 23; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the updating of a calendar for reserved property listings, a step performed by commercial hotel service industries selling their services) 
 . . . create a sample data set of host interactions with calendars; (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation could record a sample data set)
. . . train a machine learning model with the sample data set of host interactions with calendars; (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to encompass the generation or alteration of a 
calculate a calendar view parameter for the host, wherein the calendar view parameter corresponds to an expected number of times that the host reviews the calendar in a predetermined time period; (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to any mental observation, evaluation, judgment, estimation, etc. of a calendar view parameter; alternatively this step is so broad as to encompass mathematical concepts since it includes the use of a model or formula for calculating this parameter)
determine, using the machine learning model, a threshold value for the calendar view parameter based on an input to the machine learning model of one of a number of reservations accepted by the host or a booking probability for the host; (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to encompass the use of any machine learning model (linear regression, decision tree, etc.) to determine this threshold value; alternatively this step is so broad as to encompass mathematical concepts since it includes the use of any simple linear regression, decision tree, or any other type of model to determine a value)
. . . compare the calendar view parameter to the predetermined threshold value, (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation recites mental processes since it is so broad as to encompass any mental observation, evaluation, and/or judgment as to the comparison of a parameter to a predetermined threshold value; alternatively, the “compare” step is so broad as to encompass mathematical concepts including a determination of an inequality or equality, a mathematical function)
. . . generate a calendar update reminder-to for the host based on the comparison (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation recites mental processes since it a human using their mind and a pen and paper could generate a given calendar update reminder)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
memory for (claims 1, 23; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one processor configured to (automatically) (claims 1, 23; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory computer-readable medium storing a program executable by a microprocessor, the program comprising: (claim 21; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
logic for. . . (claim 21; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
send the generated calendar update reminder to the host. (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of mere post-solution data transmission and/or output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 12, 21, and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, 
send the generated calendar update reminder to the host. (claims 1, 12, 21, and 23; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly 
Claims 2-11, 13-18, 20, 22, and 24-25, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 13:
wherein the host is a first host and the at least one processor is configured to determine if a second host has a second property listing stored in memory for less than a predetermined time period and send a calendar update reminder to the second host in response to a determination that the second property listing is stored in memory for less than the predetermined time period.
 Regarding the determination step, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine whether a given piece of information has been stored for a given amount of time and identify that a reminder is to be sent based on such. Regarding the sending of the calendar update reminder, this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3 and 14:
send a calendar update reminder to the second host at a predetermined interval.
 Regarding the sending of the calendar update reminder, this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network. Nothing 
Claims 4 and 18:
wherein the first parameter is based on an average number of days for the host to interact with access the calendar.
 This limitation merely alters the first parameter, and therefore further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 5:
combine the first parameter with a predetermined factor.
This limitation further recites both mental processes (since it could be performed in the human mind using simple evaluation) and mathematical concepts (since it is so broad as to encompass simple addition or multiplication of the two).  Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6, 15, and 24:
track when the host accesses the calendar to determine a first parameter indicative of an expected time frame for the host to access the calendar for the property listing and a second parameter indicative of when the host last updated the calendar for the property listing;
determine a ration of the first parameter and the second parameter;
send the calendar update reminder in response to a comparison of the ratio and a predetermined value.
Regarding the track step, this limitation recites mental processes since a human using their mind and simple observation could track a user accessing a calendar to learn how often they check or update their calendar. Regarding the determine step, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a ratio of a first parameter 
Claims 7 and 16:
continuously train the machine learning model as new host interactions with calendars are received.
This limitation further recites mental processes since a human using their mind and pen and paper could continuously update a model based on new received data. Alternatively, this limitation recites mathematical concepts since it is so broad as to encompass updating of a formula used for a model based on newly received data (e.g. re-running a linear regression). This limitation represents mere generally linking of the abstract idea to a particular technology or field of use (machine learning). Furthermore, this limitation represents the mere requirement to take the abstract idea and “apply it” to the field of machine learning. What’s more, this limitation could further be considered as reciting mental processes since a human using their mind, simple observation and evaluation, and a pen and paper could determine the value using a machine learning decision tree model (perhaps on paper). Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 8 and 17:
adjust the determined threshold value by an error factor.
 This limitation further mental processes since a human using their mind and pen and paper could continuously adjust a threshold value based on an error factor. Alternatively, this limitation recites mathematical concepts since it is so broad as to encompass adding or subtracting by an error factor or multiplying or dividing by an error factor. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 9:
the calendar view parameter is adjusted in view of a median number of expected calendar views for property listings by a plurality of hosts.
 This limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could adjust a parameter in view of a median number of expected calendar views for property listings by a plurality of hosts. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 10, 20, 22, and 25:
determine if the host interacted with accessed the calendar within a predetermined time period prior to the generation of the calendar update reminder and to
cancel the sending of the calendar update reminder in response to the determination that the host interacted with accessed the calendar within the predetermined time period.
Regarding the determine step, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine if a host as accessed a calendar within a predetermined time period prior to the generation of the update, and further could cancel an update in response to such. Regarding the cancellation of sending of the calendar update reminder, this limitation could also be said to represent the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which represents the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory (for instance, flagging the reminder so that it is not sent). Nothing 
Claim 11:
customize the calendar update reminder for the host.
Regarding the customize step, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could customize a given update for a given host (create it, and put the host’s name on it, for example). Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-11, 13-18, 20, 22, and 24-25, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Novelty/Non-Obviousness
Regarding the novelty/non-obviousness of claims 1, 12, 21, and 23, the prior art does not teach, in the context of the systems and methods for timing of automated calendar update reminders recited, that a machine learning model is trained and used to determine a threshold value for a calendar view parameter based on either a number of reservations accepted or a booking probability, wherein a calendar update reminder is generated based on a comparison between the calendar view parameter and the threshold value determined using the machine learning model. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMETT K. WALSH/Examiner, Art Unit 3628